DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 11/04/2020 is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

An abstract on a separate sheet is required.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art of which it pertains. Currently, the abstract describes an optical fiber assembly and components it includes, however the abstract does not describe an improvement made by the assembly to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Optical Fiber Assembly with Improved Sensitivity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the one or more weights" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the “one or more weights” is not introduced until dependent claim 2, whereas claim 11 currently depends on claim 1. Examiner suggests amending the claims for proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 12, 34-35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hao et al US9335482 (hereinafter “Hao”).
Regarding claim 1, Hao discloses an optical fiber assembly (FBG sensor array-1100) comprising: an optical fiber casing (tube-1050); and optical fiber (FBG’s- 1102 and 1104) deployed within and fixed relative to the casing at multiple fixation points (Epoxy-1052) spaced along the casing (See Fig 10-11B, Col 11 line 4-62).
Regarding claim 9, Hao discloses the optical fiber (FBG’s-1102 and 1104) is adhered (Epoxy-1052) to the optical fiber casing (Tube-1050) (See Fig 10-11B, Col 11 line 4-62).
Regarding claim 12, Hao discloses the optical fiber (FBG’s- 1102 and 1104) is attached to the optical fiber casing (tube-1050) at the multiple fixation points (Epoxy-1052) (See Fig 10-11B, Col 11 line 4-62).
Regarding claim 34, Hao discloses a kit of parts, comprising: an optical fiber casing (tube-1050); optical fiber (FBG’s-1102 and 1104); and instructions for: deploying the optical fiber within the casing; and fixing the optical fiber relative to the casing at multiple fixation points (Epoxy-1052) spaced long the casing (See Fig 10-11B, Col 10 line 65- Col 11 line 62).
Regarding claim 35, Hao discloses a system (Abstract) comprising: a first conduit (structure-106); an optical fiber assembly (SMF-108) positioned alongside the conduit assembly comprising: an optical fiber casing (Tube-1050); and optical fiber (FBG’s-1102 and 1104) deployed within and fixed relative to the casing at multiple fixation points (Epoxy-1052) spaced along the casing; and an optical fiber interrogator (FBG Interrogator-602) optically coupled to the optical fiber of the assembly and configured to interrogate the optical fiber by transmitting light along the optical fiber and receiving reflections of the transmitted light (See Fig 6).
Regarding claim 37, Hao discloses the optical fiber assembly is housed in a second conduit (metal tube-120 is positioned inside the sleeve structure-106).

Allowable Subject Matter
Claims 2-8, 10, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Ferguson US20070193362 discloses Fiber optical gages that impart physical strain to an optical fiber by varying the tension applied axially to the fiber, which causes a change in the optical property of the light transmitted through the fiber. A gage carrier which provides the benefits of a metal carrier for ease of handling and mounting without degrading gage 
However, Ferguson fails to disclose one or more weights attached within the casing to the optical fiber, the optical fiber casing comprises one or more rigid portions and one or more flexible portions, the one or more rigid portions comprise acrylic, the one or more flexible portions comprise vinyl, or a length of the optical fiber casing the casing alternates between the one or more rigid portions and the one or more flexible portions as disclosed in claims 2-6 of the  instant application.
Prior arts such as Hao and Ferguson made available do not teach or fairly suggest, one or more weights attached within the casing to the optical fiber, the optical fiber casing comprises one or more rigid portions and one or more flexible portions, the one or more rigid portions comprise acrylic, the one or more flexible portions comprise vinyl, or a length of the optical fiber casing the casing alternates between the one or more rigid portions and the one or more flexible portions as disclosed in claims 2-6 of the  instant application.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855